         Case 1:20-cv-05878-CM Document 35-1 Filed 08/27/20 Page 1 of 2




                                                                       ADAM I. KLEINBERG
                                                                       AKLEINBERG@SOKOLOFFSTERN.COM


                                      August 24, 2020

Via Email

Peter G. Albert, Esq.
Brain Injury Rights Group, Ltd.
300 East 95th Street, Suite 130
New York, New York 10128

                              Re:     J.T. et al. v. de Blasio, et al.
                                      S.D.N.Y. Docket No.              :      20-CV-5878
                                      File No.                         :      200122
Dear Mr. Albert:

       We are counsel to the Lindenhurst Union Free School District and the Massapequa Union
Free School District.

        On August 20, 2020, I emailed you to seek an extension of time to respond to the complaint.
I followed up with a phone message this morning. I have not yet heard back from you so I am
sending this follow-up.

       I have reviewed the complaint and write to address a few fundamental issues before seeking
to involve the court. We believe neither school district has been properly named or served in
accordance with the Federal Rules of Civil Procedure.

        Rule 4(a) of the Federal Rules of Civil Procedure provides, in part, that a summons must
name the court and the parties and be directed to the defendant. See Fed. R. Civ. P. 4(a)(1)(A),
(B); see also In re Motors Liquidation Co., 563 B.R. 498, 509 (Bankr. S.D.N.Y. 2016) (“Rule 4(b)
and the Advisory Committee Notes make clear that the summons must ‘effectively identify’ the
defendant to be served.”) (citations omitted). Additionally, under Rule 10 of the Federal Rules of
Civil Procedure, the caption of a complaint “must name all the parties.” Fed. R. Civ. P. 10(a).

        Neither the Lindenhurst Union Free School District nor the Massapequa Union Free School
District was named as a defendant in the summons. In fact, the summons received by my clients
is addressed to “School Districts in the United States c/o the New York City Department of
Education” and sets forth the NYC Law Department’s Manhattan address. This is insufficient as
         Case 1:20-cv-05878-CM Document 35-1 Filed 08/27/20 Page 2 of 2

SOKOLOFF STERN LLP

Peter G. Albert, Esq.
August 24, 2020
Page 2

my clients are public school districts on Long Island that have no relationship with the New York
City Department of Education or New York City Law Department.

        While there is language on the summons that says “and see attached rider,” there is no such
rider attached to the summons received or the one on file on the ECF system. See Docket Entry
No. 18.

       Further, neither of these entities is named as a defendant in the caption or anywhere in the
body of the complaint. Plaintiffs naming of, and purported service of, all “the School Districts in
the United States” simply does not suffice in light of the explicit requirements set forth in the
Federal Rules of Civil Procedure. Furthermore, it appears the manner in which the summons and
complaint was provided to my clients failed to comply with the service procedures set forth in
Rule 5 of the Federal Rules of Civil Procedure and the New York Education Law.

        Because the above-mentioned school districts have not been properly named in the
complaint, much less properly served with a valid complaint against them, the court is deprived of
personal jurisdiction over these entities. See In re Kalikow, 602 F.3d 82, 92 (2d Cir. 2010) (“Before
a federal court may exercise personal jurisdiction over a [party], the procedural requirement of
service … must be satisfied.”) (quoting Dynegy Midstream Servs. v. Trammochem, 451 F.3d 89,
94 (2d Cir. 2006)).

        To the extent you correct these deficiencies and seek for me to execute a waiver of service,
please advise and I will consult with my clients and get back to you as soon as practicable.

        To the extent you disagree, please provide us with a copy of the summons and affidavit of
service showing otherwise. I do not see an affidavit of service on the ECF system.

       Please feel free to contact me to discuss.

                                                              Very truly yours,

                                                              SOKOLOFF STERN LLP



                                                              ADAM I. KLEINBERG
